Exhibit 10.10

 

AMENDMENT TO

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

DATED [INSERT DATE OF 2005 OR 2006 PRSU AGREEMENT]

 

The Performance Restricted Stock Unit Award Agreement dated [insert date of 2005
or 2006 PRSU Award Agreement] ("Agreement"), by and between Electronic Data
Systems Corporation, a Delaware Corporation ("EDS" or the "Company"), and
[Participant Name] ("Grantee"), is modified pursuant to the terms of this
Amendment dated as of the date of Grantee's signature indicated below
("Amendment").

In return for the consideration being provided to Grantee (including the
Company's agreement to amend the Agreement to address newly released regulations
pertaining to Internal Revenue Code Section 409A), the receipt and sufficiency
of which Grantee expressly acknowledges, the parties hereby agree to the terms
outlined in the revised Agreement attached hereto as Exhibit "A," which shall
replace in its entirety the Grantee's Performance Restricted Stock Unit Award
Agreement dated [insert date of 2005 or 2006 PRSU Award Agreement].

 

GRANTEE:                                                         EDS:

 

 

 

________________________________            ______________________________ 

                                                                             By:   Ronald A. Rittenmeyer

                        President and 

                        Chief Executive Officer 

Dated:  ________________                                Dated: 
_________________

 




--------------------------------------------------------------------------------

 

 

[edslogo.jpg] 

 

 

EXHIBIT "A"

 AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

 

PERFORMANCE RSU AWARD AGREEMENT

DATED [INSERT DATE OF 2005 OR 2006 PRSU AGREEMENT]

  


[PARTICIPANT NAME]

Pursuant to the terms of the Amended and Restated 2003 Incentive Plan of
Electronic Data Systems Corporation, you have been granted performance-vesting
restricted stock units of EDS Common Stock, subject to restrictions described in
this agreement:

Performance RSU Target Award


[# UNITS AWARDED]

 

 

This grant is made pursuant to the Performance RSU Award Agreement dated as of
[insert date of 2005 or 2006 PRSU Award Agreement], between EDS and you, which
Agreement is attached hereto and made a part hereof.

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

OF

ELECTRONIC DATA SYSTEMS CORPORATION

PERFORMANCE RSU AWARD AGREEMENT

 

            This Performance RSU Award Agreement (herein called the "Agreement")
is made and entered into effective as of [insert date of 2005 or 2006 PRSU Award
Agreement] (the "Date of Grant"), by and between Electronic Data Systems
Corporation, a Delaware corporation ("EDS" or the "Company") and the employee of
EDS (or any of its subsidiaries) whose printed name is set forth on the cover
and whose printed name and signature is set forth on the signature page of this
Agreement ("Grantee").  Except as defined herein, capitalized terms shall have
the same meaning ascribed to them under the Amended and Restated 2003 Incentive
Plan of Electronic Data Systems Corporation, as from time to time amended (the
"Plan").  To the extent that any provision of this Agreement conflicts with the
express terms of the Plan, it is hereby acknowledged and agreed that the terms
of the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan. 

1.         Performance RSU Award.  In order to encourage Grantee's contribution
to the successful performance of the Company, EDS hereby grants to Grantee as of
the Date of Grant, pursuant to the terms of the Plan and this Agreement, a
Performance RSU Award representing the right to acquire shares of Common Stock,
subject to the performance requirements and other conditions, restrictions and
limitations set forth herein and in the Plan (the "Performance RSU Award").  The
number of shares that may be earned under this Performance RSU Award is set
forth in Appendix A.  Grantee hereby acknowledges and accepts such grant and the
shares of Common Stock covered thereby upon such terms and subject to such
performance requirements and other conditions, restrictions and limitations
contained in this Agreement and the Plan.

2.         Performance-based Vesting.  The number of restricted stock units that
vest based on Company performance and are issued as Common Stock shall be
determined using the table found in Appendix B.

(a)         Performance Period. The performance period shall be the period
commencing on January 1, [2005] or [2006] and ending on December 31, [2007] or
[2008].

(b)        Performance Measures. Performance vesting shall be based on
achievement against pre-determined targets of Operating Margin, Net Asset
Utilization, and Organic Revenue Growth.

(c)         Performance Targets. Threshold, target and maximum performance
levels for each performance measure of the performance period are contained in
Appendix B.

(d)        Performance Vesting. Grantee's aggregate vested interest in the
Performance RSU Award based on the Company's level of performance with respect
to each performance measure is set forth in Appendix B, subject to the following
provisions:

(1) If actual results for a performance measure are between the threshold and
target levels of performance, vesting with respect to that performance measure
will be interpolated to reflect the performance between threshold and target.

2

--------------------------------------------------------------------------------

 

(2) If actual results for a performance measure are between the target and
maximum levels of performance, vesting with respect to that performance measure
will equal the target vesting plus additional vesting interpolated to reflect
performance between target and maximum.

(3) If actual results for a performance measure are at or below the threshold
level of performance, the Grantee will not earn any vested interest in the
Performance RSU Award with respect to that performance measure.  If actual
results for a performance measure exceed the maximum level of performance, no
additional vested Performance RSU Award will be earned in excess of maximum
amounts set forth in Appendix B.

(e)        Vesting Date. The Performance RSU Award shall become Vested Stock on
[February 29, 2008] or [February 27, 2009], or such other date during [2008] or
[2009] as determined by the Committee when such Committee determines the extent
to which the Company has achieved the Performance Measures pursuant to Paragraph
2(d).  The Vesting Date will normally occur no later than 90 days after the end
of the Performance Period.  Issuance of shares of Common Stock to Grantee shall
occur on the Vesting Date. 

(f)        Holding Period. For a one-year period following the Vesting Date of
the Performance RSU Award, fifty percent of the gross number of shares of Vested
Stock to be issued to Grantee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise.  The percentage of the Vested Stock subject to this holding period
requirement will be reduced as appropriate for grantees in countries with tax
withholding requirements in excess of fifty percent at the Vesting Date.

3.         Effect of Certain Events.

(a)        If Grantee's employment with the Company is terminated at any time
prior to the Vesting Date for any reason (including without limitation due to
voluntary termination or involuntary termination) other than death, Total
Disability, or voluntary resignation on or after attaining the age of 62, then
the Performance RSU Award and Grantee's right to receive shares of Vested Stock
hereunder shall terminate, without any payment of consideration by the Company
to Grantee.

(b)        If Grantee's employment with the Company is terminated prior to the
Vesting Date because of death or Total Disability, then a pro rata amount of the
Performance RSU Award shall be considered to become immediately and
unconditionally Vested Stock without regard to performance as described in
Paragraph 2 above, by multiplying the Performance RSU Target Award by a fraction
(not to exceed 1.0), the numerator of which shall be the number of complete
months between the first day of the Performance Period and the date of the
applicable event, and the denominator being the total number of months during
the Performance Period.  The Vested Stock shall, subject to Paragraph 3(e)
below, be issued on the Date of Termination, and the requisite holding period as
described in Paragraph 2(f) above shall be waived.

(c)        If Grantee voluntarily resigns employment with the Company on or
after attaining the age of 62 and prior to the Vesting Date, then a pro rata
amount of the Performance RSU Award based on the Company's achievement of the
Performance Targets shall become Vested Stock on the Vesting Date pursuant to
Paragraph 2 above by multiplying such Performance RSU Award by a fraction (not
to exceed 1.0), the numerator of which shall be the number of complete months
between the first day of the Performance Period and the date of the applicable
event, and the denominator being the total number of months during the
Performance Period.

3

--------------------------------------------------------------------------------

 

(d)        Following a Change of Control prior to the Vesting Date, the
Performance RSU Award shall be considered to become immediately and
unconditionally earned ("Earned Award") without regard to performance as
described in Paragraph 2, with the number of restricted stock units earned equal
to the Performance RSU Target Award. 

            The Earned Award will be converted on the Vesting Date to Vested
Stock or such other consideration as the Committee deems appropriate (including
without limitation cash or a number of shares of stock of or other units of
equity of any purchaser or successor to the Company in the Change of Control)
having an aggregate fair market value equal to the aggregate fair market value
of the Vested Stock that would otherwise be issued to Grantee, and the requisite
holding period as described in Paragraph 2(f) above shall be waived.  If, after
a Change of Control but prior to the date on which the Earned Award is converted
to Vested Stock or other consideration, Grantee's employment with the Company,
or any purchaser or successor to the Company is terminated (i) voluntarily by
Grantee before attaining age 62 or (ii) involuntarily by the Company or such
purchaser or successor for Cause, then the Earned Award and Grantee's right to
receive Vested Stock or other such consideration hereunder shall terminate.  If,
after a Change of Control but prior to the date on which the Earned Award is
converted to Vested Stock or other consideration, Grantee's employment with the
Company or any purchaser or successor to the Company is terminated (x) by reason
of Grantee's death, Total Disability, or voluntary resignation on or after
attaining age 62, or (y) by the Company or such purchaser or successor without
Cause, the Earned Award shall become Vested Stock or other such consideration
and shall, subject to Paragraph 3(e) below, be transferred to the Grantee, or to
Grantee's beneficiary, on the Date of Termination, , and the requisite holding
period as described in Paragraph 2(f) above shall be waived.

(e)        If, on the Date of Termination, Grantee is a Specified Employee (as
such term is defined and determined under the terms of the EDS Benefit
Restoration Plan or successor plan(s)) and if (i) Grantee's employment with the
Company is terminated by reason of Grantee's Total Disability as provided in
Paragraph 3(b) above, or (ii) after a Change of Control but prior to the date on
which the Earned Award is converted to Vested Stock or other consideration,
Grantee's employment with the Company, or any purchaser or successor to the
Company, is terminated (x) by reason of Grantee's Total Disability or voluntary
resignation on or after attaining age 62 or (y) by the Company or such purchaser
or successor without Cause, then:

(1)  subject to subparagraph (2) below, in exchange for each and every
restricted stock unit that would be converted to Vested Stock pursuant to
Paragraph 3(b) or 3(d) above (as applicable), the Company shall provide Grantee
a cash lump sum amount equal to the closing price of a share of common stock of
the Company as reported on the New York Stock Exchange on the last trading day
immediately prior to the Date of Termination, which will be paid by the Company
on the Date of Termination to the EDS Rabbi Trust for Specified Employees (the
"Trust") for the benefit of the Grantee and invested in the trustee's Evergreen
Institutional Money Market Fund (or a substantially equivalent money market
mutual fund).   Such lump sum payment to the Trust, together with any earnings
on such payment while being held by the Trust, will be distributed by the
trustee to Grantee (less applicable deductions and withholdings) on the first
business day after the six month anniversary of the Date of Termination;  and

4

--------------------------------------------------------------------------------

 

(2)  notwithstanding anything in this Paragraph 3(e) to the contrary, none of
the amounts described in subparagraph (1) above shall be paid into the Trust but
instead such amounts shall be paid by EDS to the Grantee (less applicable
deductions and withholdings) on the first business day after the six month
anniversary of the Date of Termination if Grantee is an "applicable covered
employee" (as such term is defined in Code Section 409A(b)(3)(D)) on the Date of
Termination, and if (x) on the Date of Termination the EDS Retirement Plan or
any successor plan is in "at-risk" status (as such term is defined in Code
Section 430(i)), (y) on the Date of Termination the Company is a debtor in a
case under Title 11 of the United States Code or similar Federal or State law or
(z) the Date of Termination falls in the twelve month period beginning on the
date which is six months prior to the Date of Termination of the EDS Retirement
Plan or any successor plan where, as of the date of such termination, the plan
is not sufficient for benefit liabilities (within the meaning of Section 4041 of
the Employee Retirement Income Security Act of 1974, as amended).  In addition,
none of the amounts described in subparagraph (1) above shall be paid into the
Trust if such payment would violate the restriction under Code Section
409A(b)(2), but instead such amounts shall be paid by EDS to the Grantee (less
applicable deductions and withholdings) on the first business day after the six
month anniversary of the Date of Termination.

4.         Restrictions on Transfer.  Except as provided in Section 14 of the
Plan, the Performance RSU Award granted hereunder to Grantee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise.  Consistent with the foregoing
and except as contemplated by Paragraph 5 below, no right or benefit under this
Agreement shall be subject to transfer, anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, whether voluntary, involuntary, by
operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void.  No
right or benefit hereunder shall in any manner be liable for or subject to any
debts, contracts, liabilities or torts of the person entitled to such benefits. 
If Grantee or Grantee's Beneficiary (if any) after Grantee's death shall become
bankrupt or attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder other than as contemplated by
Paragraph 5 below, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration or any other form of
process or involuntary lien or seizure, then such right or benefit shall cease
and terminate.

5.         Beneficiary Designations.  Grantee may file with the Stock Plans
Administration Department  of EDS, on such form as may be prescribed by EDS, a
designation of one or more beneficiaries (each, a "Beneficiary") to whom shares
otherwise due Grantee shall be distributed in the event of the death of Grantee
while serving in the employ of the Company.  Grantee shall have the right to
change the Beneficiary or Beneficiaries from time to time; provided, however,
that any change shall not become effective until received in writing by the
Stock Plans Administration Department of EDS.  If any designated Beneficiary
survives Grantee but dies before receiving all of Grantee's benefits hereunder,
any remaining benefits due Grantee shall be distributed to the deceased
Grantee's estate.  If there is no effective Beneficiary designation on file at
the time of Grantee's death, or if the designated Beneficiary or Beneficiaries
have all predeceased Grantee, the payment of any remaining benefits shall be
made to Grantee's estate.

6.         Withholding Tax Requirements.  Following such date on which shares
covered by the Performance RSU Award shall have become Vested Stock pursuant to
this Agreement, EDS shall have the right to withhold shares of stock on the
Vesting Date to satisfy applicable tax withholding requirements as provided in
the Plan.

7.         Sale, Issuance and Delivery of Common Stock.  Grantee agrees that
Grantee shall not sell the Vested Stock and that EDS shall not be obligated to
issue or deliver any shares of Common Stock if counsel to EDS determines that
such sale, issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of EDS with, any securities exchange or association upon which the
Common Stock is listed or quoted.  Instead, such shares shall be issued and, if
requested, delivered to Grantee as soon as EDS reasonably anticipates that
issuance and/or delivery, as applicable,

 

5

--------------------------------------------------------------------------------

 

will not violate such laws or any rule or regulation of a stock exchange on
which the shares are listed.  EDS shall in no event be obligated to take any
affirmative action in order to cause the issuance or delivery of shares of
Common Stock to comply with any such law, rule, regulation or agreement. 
Subject to the foregoing and Paragraph 3(e) above, upon written request of
Grantee, the Stock Plans Administration Department of EDS shall cause
certificates for those shares of Vested Stock which Grantee is entitled to
receive pursuant to this Agreement to be delivered to Grantee; provided,
however, that the Company shall not be required to deliver certificates for such
Vested Stock until Grantee has complied with his or her obligations to satisfy
the applicable withholding tax requirements pursuant to Paragraph 6 above.  Any
Vested Stock shall be reflected in the Company's records as issued on the
respective dates of issuance set forth in this Agreement, irrespective of
whether Grantee has requested delivery of such shares or whether delivery of
such shares is pending Grantee's satisfaction of his or her withholding tax
obligations.

8.         Prerequisites to Benefits.  

(a)        Neither Grantee nor any person claiming through Grantee shall have
any right or interest in the shares of Common Stock covered by the Performance
RSU Award awarded hereunder, unless and until all of the terms, conditions and
provisions of this Agreement and the Plan which affect Grantee or such other
person shall have been complied with as specified herein and therein. 

(b)        Grantee acknowledges that as a condition to receipt of the grant made
hereunder, Grantee shall have delivered to the Company an executed copy of this
Performance RSU Award Agreement and an executed Equity Related Agreement (as
hereinafter defined).

(c)        Grantee acknowledges that the terms of this Agreement shall govern in
the event of a "Change of Control" unless the Grantee is subject to a separate
change of control agreement between Grantee and the Company (if any) at the time
of such change of control event, in which case the separate change of control
agreement shall govern with respect to determining the effect on the Performance
RSU Award made hereunder.  The issuance of shares provided by this Agreement is
subject to the restrictions in Paragraph 11(b) below and is made in reliance on
the provision in Treasury Regulation Section 1.409A-3(b) permitting distribution
on the earlier of the Vesting Date or a separation from service as provided
under this Agreement or other applicable agreement.

9.         No Rights as a Stockholder Prior to Vesting; Payment of Dividend
Equivalents.  Grantee shall not have any right, title or interest in, or be
entitled to vote or receive distributions in respect of, or otherwise be
considered the owner of, any of the shares of Common Stock covered by the
Performance RSU Award until such shares have become Vested Stock pursuant to
Paragraphs 2 or 3 above.  The Grantee shall not be entitled to receive dividend
equivalents in respect of the shares of Common Stock covered by the Performance
RSU Award.  Subject to Paragraph 3(e) above, Grantee shall be eligible to
receive all dividends on shares that are Vested Stock on the corresponding
record date for such dividend payment (and provided that such record date was on
or after the Date of Grant).

10.        Certain Definitions.  For purposes of this Agreement, the following
additional definitions shall be applicable:

"Affiliate" shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the date
of this Agreement.

"Associate" shall mean, with reference to any Person, (i) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (ii) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (iii) any relative or spouse of such
Person, or any relative of such spouse, who has the same home as such Person.

 

6

--------------------------------------------------------------------------------

 

"Beneficial Owner" shall mean, with reference to any securities, any Person if:

(i)         such Person or any of such Person's Affiliates and Associates,
directly or indirectly, is the "beneficial owner" of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement) such securities or otherwise has the right
to vote or dispose of such securities, including pursuant to any agreement,
arrangement or understanding (whether or not in writing); provided, however,
that a Person shall not be deemed the "Beneficial Owner" of, or to "beneficially
own," any security under this subsection (i) as a result of an agreement,
arrangement or understanding to vote such security if such agreement,
arrangement or understanding: (x) arises solely from a revocable proxy or
consent given in response to a public (i.e., not including a solicitation
exempted by Rule 14a-2(b)(2) of the General Rules and Regulations under the
Exchange Act) proxy or consent solicitation made pursuant to, and in accordance
with, the applicable provisions of the General Rules and Regulations under the
Exchange Act and (y) is not then reportable by such Person on Schedule 13D under
the Exchange Act (or any comparable or successor report);

(ii)        such Person or any of such Person's Affiliates and Associates,
directly or indirectly, has the right or obligation to acquire such securities
(whether such right or obligation is exercisable or effective immediately or
only after the passage of time or the occurrence of an event) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, other rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to "beneficially own," (A) securities tendered pursuant
to a tender or exchange offer made by such Person or any of such Person's
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange or (B) securities issuable upon exercise of Exempt Rights;
or

(iii)       such Person or any of such Person's Affiliates or Associates (A) has
any agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (i) of this definition) or disposing of such
securities or (B) is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other person that beneficially owns such securities;

provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
"beneficially own," any securities acquired through such Person's participation
in good faith in a firm commitment underwriting until the expiration of forty
days after the date of such acquisition.  For purposes hereof, "voting" a
security shall include voting, granting a proxy, consenting or making a request
or demand relating to corporate action (including, without limitation, a demand
for a stockholder list, to call a stockholder meeting or to inspect corporate
books and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.

The terms "beneficially own" and "beneficially owning" shall have meanings that
are correlative to this definition of the term "Beneficial Owner."

 

7

--------------------------------------------------------------------------------

 

"Cause" shall mean (i) intentional or knowing refusal by grantee to perform
Grantee's lawful duties; (ii) material breach of any agreement between Grantee
and the Company (or any of its Affiliates); (iii) material failure to follow EDS
policies, directives or orders applicable to employees holding comparable
positions; or (iv) intentional destruction or theft of Company property or
falsification of Company documents.

"Change of Control" shall mean, in accordance with Treasury Regulation Section
1.409A-3(i)(5),  any of the following:

(i)         any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(ii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(iii)       a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iv)       any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 40% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions.

 "Date of Termination" shall mean, in accordance with Treasury Regulation
Section 1.409A-1(h)(1), the date on which Grantee's employment terminates such
that EDS anticipates no further services will be performed by Grantee for EDS
(or any services are reduced by 80% or more as provided by Treasury Regulation
Section 1.409A-1(h)(1)(ii)).

"Earned Award" shall mean the Performance RSU Award deemed to be earned under
the terms of this Agreement in the event of a Change of Control.

"Equity Related Agreement" shall mean an agreement between the Company and the
Grantee associated with the grant of  equity of the Company evidenced by this
Agreement which contains terms, condition and provisions regarding one or more
of (a) competition by the Grantee with the Company; (b) maintenance of
confidentiality of the Company's and/or clients' information; and (c) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with the
grant evidenced by this Agreement. 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Exempt Person" shall mean the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.

 

8

--------------------------------------------------------------------------------

 

"Exempt Rights" shall mean any rights to purchase shares of Common Stock or
other Voting Securities of the Company if at the time of the issuance thereof
such rights are not separable from such Common Stock or other Voting Securities
(i.e., are not transferable otherwise than in connection with a transfer of the
underlying Common Stock or other Voting Securities) except upon the occurrence
of a contingency, whether such rights exist as of the Agreement Effective Date
or are thereafter issued by the Company as a dividend on shares of Common Stock
or other Voting Securities or otherwise; provided, however, that from and after
the date (the "Separation Date") as of which such rights become separable from
the underlying shares of Common Stock or other Voting Securities, such rights
shall only constitute "Exempt Rights" pursuant to this definition to the extent
that they are beneficially owned by a Person that acquired such rights prior to
the Separation Date.

"Exempt Transaction" shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock by the Company, unless and
until such time as (A) such Person or any Affiliate or Associate of such Person
shall purchase or otherwise become the Beneficial Owner of additional shares of
Common Stock constituting 1% or more of the then outstanding shares of Common
Stock or additional Voting Stock representing 1% or more of the combined voting
power of the then outstanding Voting Stock or (B) any other Person (or Persons)
who is (or collectively are) the Beneficial Owner of shares of Common Stock
constituting 1% or more of the then outstanding shares of Common Stock or Voting
Stock representing 1% or more of the combined voting power of the then
outstanding Voting Stock shall become an Affiliate or Associate of such Person. 

"Net Asset Utilization" shall mean the average annual ratio of revenue to net
assets.  Annual net assets is defined as shareholders equity plus
interest-bearing debt plus the net present value ("NPV") of operating leases,
averaged on a quarterly basis.

"Operating Margin" shall mean the average annual operating income over annual
revenue.

"Organic Revenue Growth" shall mean the average annual growth in organic revenue
over the Performance Period expressed as a percentage rate.  Growth in organic
revenue is defined as constant currency growth excluding revenue growth due to
acquisitions in the current period if the comparable prior period had no revenue
from the same acquisition and revenue decreases due to business divestitures in
the current period or the comparable prior period. 

"Performance RSU Target Award" shall mean the target award of performance
restricted stock units set forth in Appendix A. 

"Person" shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity. 

"Total Disability" shall be determined by regulation of the Committee from time
to time in its sole discretion.

"Vesting Date" shall have the meaning set forth in Paragraph 2(e). 

"Vested Stock" shall mean shares of Common Stock covered by the Performance RSU
Award which are issued in Grantee's name or otherwise issued for the benefit of
Grantee.

"Voting Stock" shall mean, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

 

9

--------------------------------------------------------------------------------

 

11.        Miscellaneous Provisions.  For purposes of this Agreement, the
following miscellaneous provisions shall be applicable:

(a)        Receipt and Review of Plan and Prospectus.  Grantee acknowledges
receipt of a copy of the Plan, together with the Prospectus relating thereto and
to the Common Stock. Grantee further acknowledges notice of the terms,
conditions, restrictions and limitations contained in the Plan and acknowledges
the restrictions set forth in this Agreement.

(b)       Conflicts.  The Company and Grantee agree to be bound by all of the
terms, conditions, restrictions and limitations of the Plan as the same shall be
amended from time to time in accordance with the terms thereof, but no such
amendment shall, without Grantee's consent, adversely affect the rights
specifically granted Grantee hereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the restricted stock units
provided by this Agreement shall not modify the time or form of issuance of the
restricted stock units set forth in this Agreement.

(c)       Compliance with Section 409A of the Internal Revenue Code. 
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code and the regulations thereunder.

(d)       Successors and Assigns.  This Agreement shall bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that Grantee may not assign any rights or obligations under
this Agreement except to the extent and in the manner expressly permitted
herein.  From and after the death of Grantee, the term "Grantee" shall be deemed
to include the Beneficiary of Grantee (if any) or the Grantee's estate.

(e)       Notices.  Any notice under this Agreement to the Company shall be
addressed to  EDS Stock Plan Administration at 5400 Legacy Drive, Plano, Texas
75024-3199, and any notice to Grantee shall be addressed to Grantee at the
address listed within the Company's employee records.  However, either party may
at any time notify the other in writing of a new address for such purpose.

(f)        Severability.  If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been entered into with the invalid, illegal
or unenforceable provision or portion thereof eliminated.

(g)       Headings.  The headings, captions and arrangements utilized in this
Agreement shall not be construed to limit or modify the terms or meaning of this
Agreement.

(h)      Equitable Relief.  The Company shall be entitled to enforce the terms
and provisions of this Agreement by an action for injunction or specific
performance or an action for damages or all of them, and any such action,
including an action seeking specific performance or injunctive relief, may be
brought in Plano, Collin County, Texas.

 

10

--------------------------------------------------------------------------------

 

(i)       Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware. 
Any action, suit or proceeding arising out of any claim against the Company
under this Agreement shall be brought exclusively in the federal or state courts
located in the state in which EDS has its principal business headquarters.

(j)       Determinations by Committee.  All references in this Agreement to
determinations to be made by the Committee shall be deemed to include
determinations by any person or persons to whom the Committee may delegate such
authority in accordance with the rules adopted thereby.  Notwithstanding
anything contained in this Agreement to the contrary, the Committee has complete
discretion as to whether or not to make any determinations hereunder and to the
extent it does so make any determinations, such determinations are final.

(k)      No Liability.  No member of the Committee or any other person to whom
the authority has been delegated shall be liable for anything done or omitted to
be done by him or her, by any member of the Committee, or by any officer of the
Company in connection with the performance of any duties or responsibilities
under the Plan or this Agreement, except for his or her own willful misconduct
or as expressly provided by applicable law.

(l)       Validity of Agreement.  This Agreement shall be valid, binding and
effective upon EDS on the Date of Grant. However, this Agreement shall be
forfeited by the Grantee if it is not duly executed (whether manually and/or by
electronic signature) by the Grantee within 60 days of the Date of Grant.

(m)     Employment Relationship. Notwithstanding any other provisions of this
Agreement and unless contrary to applicable law or the terms of a written
contract executed by an officer of EDS, employment with EDS is for an indefinite
term and may be ended, with or without Cause, at any time by either the Grantee
or EDS, with or without previous notice.  Nothing in this document will be
construed to oblige EDS to continue Grantee's employment for any particular time
or under any particular terms and conditions of employment.

(n)      Acquired Rights Waiver.  Grantee understands that under the Plan,
grants of Performance RSU Awards are made at the complete discretion of EDS
pursuant to the Plan.  Grantee understands that the Committee (as defined in the
Plan) has complete authority to administer, construe and interpret the Plan,
establish rules and regulations concerning the Plan, and perform all other acts
deemed reasonable and proper in that regard, including the power to delegate to
others the authority to assist in the administration of the Plan.  Grantee
understands that it does not acquire any additional rights as a result of being
eligible to participate in the Plan.  Grantee does not expect that any future
grants will be made under the Plan, or any other plan, nor does Grantee expect
that the benefits accruing under the Plan will be reflected in any severance,
overtime, benefit, retirement or indemnity payments that EDS or any affiliate or
subsidiary may make to it in the future.  Grantee has been provided with a
description of the Plan, and has read that description.  Grantee fully
understands its rights under the Plan, and in particular that Performance Awards
granted under the Plan are non-transferable, except as provided under Section 14
of the Plan and Paragraph 4 of this Agreement.  The offer to participate in the
Plan does not constitute an acquired right. Grantee acknowledges and agrees that
the grant made hereunder is not part of current employment compensation and that
neither eligibility for, nor participation in, the Plan guarantees any right to
future employment with EDS or any of its subsidiaries or affiliates.

 

11

--------------------------------------------------------------------------------

 

(o)      Data Protection Waiver.  Grantee understands and consents to EDS or its
agents or independent contractors appointed to administer the Plan obtaining and
processing personal information of Grantee's relevant to the effective
administration of the Plan and also consents that such personal information may
be transmitted outside of the country of Grantee's employment and/or residence
as appropriate for EDS business purposes in the administration of the Plan.

This Agreement has been delivered to Grantee and can be accepted only by the
signature of the Grantee and timely delivery thereof to EDS in accordance with
Section 11(l) of this Agreement.

GRANTEE:

                                                        

                                                                          

Signature                                                                    

                                                                                  

                                                                            

Printed Name

                                                                                  

                                                                            
Work E-Mail Address


12

--------------------------------------------------------------------------------

 

 

                                                            Appendix A -
Performance RSU Award Table

Performance RSU Target Award


Below
Threshold



Target

 

Maximum


Performance RSUs



[target award]

0

[target award]

[2x target award]

                                                             Appendix B -
Performance Vesting Table


Performance Goals


Vested Performance RSUs


Weight


Threshold


Target


Maximum


Threshold


Target


Maximum


Operating Margin
 

Net Asset Utilization
 

Organic Revenue Growth

100%

Payout as a % of Performance RSU Target Award


0%


100%


200%

 

 

13